DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2020.  It is noted claims 2-10 are drawn to a nonelected invention, namely, to species 4A, with the third slab having (i) an upstream side, (ii) a downstream side, (iii) a linear shaped region, and (iv) a curved region. It is noted the third slab of Fig. 4C, the elected invention, is only disclosed as curved, with no linear region.  
Applicant’s election without traverse of Species C, directed to Fig. 4C, in the reply filed on 11/22/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 14-15 (three slab heat exchanger with different number/diameter of tubes) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitations “the first side of the third slab” and “the second side of the third slab” lack antecedent basis.

Regarding claim 12, the recitation “between the first and second sides” is unclear, as it is unclear if this refers to the second slab or the third slab. 
Claims 12-15 depend from the claim(s) above, and thus are rejected accordingly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhou (CN210741214U). 
	Regarding claim 1, Zhou discloses a heat exchanger (see annotated Fig. 3 below, hereinafter Fig. A) comprising: a first slab (Fig. A) of refrigerant tubes, the first slab having (i) an upstream side (Fig. A), (ii) a downstream side (Fig. A), (iii) a linear shaped region (Fig. A), and (iv) a curved region (Fig. A), the linear shaped region being disposed closer to the upstream side 




    PNG
    media_image1.png
    752
    1568
    media_image1.png
    Greyscale

Annotated Fig. 3 of Zhou

Regarding claim 11, Zhou discloses a heat exchanger comprising: a first slab (see annotated Fig. 3 of Zhou, hereinafter Fig. B) of refrigerant tubes, the first slab having (i) an upstream side (Fig. B) and (ii) a downstream side (Fig. B); a second slab (Fig. B) of refrigerant tubes, the second slab having (i) an upstream side (Fig. B) and (ii) a downstream side (Fig. B), a third slab (Fig. B) of refrigerant tubes, the second slab having (i) first side and (ii) a second side (see upstream and downstream sides of second slab), wherein the downstream side of the first slab is set apart a first distance from the downstream side of the second slab, wherein the upstream side of the first slab is attached to the first side (left side of third slab) of the third slab and the upstream side of the second slab is attached to the second side (right side of third slab) of the third slab.
The recitations: “upstream” and “downstream” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Zhou discloses all of the structural limitations of the claim, and is capable of being used in such a manner. 

    PNG
    media_image2.png
    757
    1033
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 3 of Zhou
	Regarding claim 12, Zhou discloses the limitations of claim 11, and Zhou further discloses the third slab (Fig. B) is a curved slab having a curved region located between the first and second sides.
Regarding claim 13, Zhou discloses the limitations of claim 11, and Zhou further discloses the first slab (Fig. B) is subdivided into a first group (Fig. B) of tubes closer to the upstream side of the first slab than the downstream side of the first slab and a second group (Fig. B) of tubes closer to the downstream side of the first slab than the upstream side of the first slab, and the second slab is subdivided into a third group (Fig. B )of tubes closer to the upstream side of the second slab than the downstream side of the second slab and a fourth 
Regarding claim 14, Zhou discloses the limitations of claim 13, and Zhou further discloses a number of tubes in the first group of tubes is greater than a number of tubes in the second group of tubes, and a number of tubes in the third group of tubes is greater than a number of tubes in the fourth group of tubes (see Fig. B, there are 6 tubes in first and third group, 4 tubes in second group and fourth group). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN210741214U) in view of Zhou (CN110848814), hereinafter Zhou2.
Regarding claim 15, Zhou teaches the limitations of claim 14, and Zhou does not teach each tube in the first group of tubes is greater than a diameter of each tube in the second group of tubes, and a diameter of each tube in the third group of tubes is greater than a diameter of each tube in the fourth group of tubes.
Zhou2 teaches (see Fig. 2 reproduced below) each tube in the first group (lower set of P2) of tubes is greater than a diameter of each tube in the second group of tubes (lower set of P3), and a diameter of each tube in the third group of tubes (upper set of P2) is greater than a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the different diameter tubes of Zhou2, in order to increase heat transfer performance (¶[0012]).

    PNG
    media_image3.png
    541
    545
    media_image3.png
    Greyscale

Fig. 1 of Zhou2
Conclusion
namely the subject matter disclosed, but not currently claimed in combination with the elected species:
Zhou CN110701942 teaches varying the density of tubes of a heat exchanger (see Figure 3 reproduced below).

    PNG
    media_image4.png
    478
    476
    media_image4.png
    Greyscale

Zhou CN110701941 teaches varying the number of rows of tubes of a heat exchanger (see Fig. 6 reproduced below)

    PNG
    media_image5.png
    462
    526
    media_image5.png
    Greyscale

Cha KR20050048392 teaches varying the height of the tubes (see fig. 2 reproduced below)

    PNG
    media_image6.png
    540
    396
    media_image6.png
    Greyscale

Komatsu (JP2015049004) teaches a three slab heat exchanger (see Fig. 3, reproduced below)

    PNG
    media_image7.png
    319
    293
    media_image7.png
    Greyscale

Kim (US20090107167) teaches it is well known in the art to use such a heat exchanger in various wind directions (see different operating modes of Fig. 5 & 6, reproduced below). 

    PNG
    media_image8.png
    557
    599
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763